UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2012 or [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-34204 SeaBright Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 56-2393241 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1501 4th Avenue, Suite 2600 Seattle, WA 98101 (Address of principal executive offices, including zip code) (206) 269-8500 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Class Shares outstanding as of May 4, 2012 Common Stock, $0.01 Par Value SeaBright Holdings, Inc. Index to Form 10-Q Page Part I. Financial Information Item 1. Financial Statements (unaudited) 2 Condensed Consolidated Balance Sheets as of March 31, 2012 and December 31, 2011 2 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three Months Ended March 31, 2012 and 2011 3 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 22 Part II. Other Information Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 6. Exhibits 23 Signatures 24 -1- PART I  FINANCIAL INFORMATION Item 1. Financial Statements SEABRIGHT HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, (As adjusted) (in thousands, except share and per share amounts) ASSETS Fixed income securities available for sale, at fair value (amortized cost $667,386 in 2012 and $665,891 in 2011) $ $ Cash and cash equivalents Premiums receivable, net Deferred premiums, net Reinsurance recoverables Federal income tax recoverable Deferred income taxes, net Deferred policy acquisition costs, net Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Unpaid loss and loss adjustment expense $ $ Unearned premiums Reinsurance funds withheld and balances payable Premiums payable Accrued expenses and other liabilities Surplus notes Total liabilities Contingencies (Note 7) Stockholders' equity: Series A preferred stock, $0.01 par value; 750,000 shares authorized; no shares issued and outstanding − − Undesignated preferred stock, $0.01 par value; 10,000,000 shares authorized; no shares issued and outstanding   Common stock, $0.01 par value; 75,000,000 shares authorized; issued and outstanding  22,409,710 shares at March 31, 2012 and 22,327,749 shares at December 31, 2011 Paid-in capital Accumulated other comprehensive income Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. -2- SEABRIGHT HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months Ended March 31 , (As adjusted) (in thousands, except share and per share information) Revenue: Premiums earned $ $ Claims service income Net investment income Net realized gains Other income Losses and expenses: Loss and loss adjustment expenses Underwriting, acquisition and insurance expenses Interest expense Other expenses Income (loss) before taxes ) Income tax expense (benefit) ) Net income (loss) ) Other comprehensive loss: Change in net unrealized gains on investment securities available for sale ) ) Less: Reclassification adjustment for net realized gains recorded into net income ) ) Income tax benefit related to items of other comprehensive income Other comprehensive loss ) ) Comprehensive income (loss) $ $ ) Basic earnings (loss) per share $ $ ) Diluted earnings (loss) per share $ $ ) Dividends declared per share $ $ Weighted average basic shares outstanding Weighted average diluted shares outstanding See accompanying notes to unaudited condensed consolidated financial statements. -3- SEABRIGHT HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, (As adjusted) (in thousands) Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income to cash provided by operating activities: Amortization of deferred policy acquisition costs Policy acquisition costs deferred ) ) Depreciation and amortization Compensation cost on restricted shares of common stock Compensation cost on stock options Net realized gain on investments ) ) Deferred income tax expense (benefit) 58 ) Changes in certain assets and liabilities: Unpaid loss and loss adjustment expense Federal income tax recoverable Reinsurance recoverables, net of reinsurance withheld ) ) Unearned premiums, net of deferred premiums and premiums receivable Other assets and other liabilities Net cash provided by operating activities Cash flows from investing activities: Purchases of investments ) ) Sales of investments Maturities and redemption of investments Purchases of property and equipment ) ) Net cash provided by investing activities Cash flows from financing activities: Stockholder dividends paid ) ) Surrender of stock in connection with restricted stock vesting ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures: Interest paid on surplus notes $ $ Federal income taxes recovered ) ) Accrual for unsettled purchases of investments  Receivable from sale of investments  See accompanying notes to unaudited condensed consolidated financial statements. -4- SEABRIGHT HOLDINGS, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements include the accounts of SeaBright Holdings, Inc. (SeaBright) and its wholly owned subsidiaries, SeaBright Insurance Company (SBIC), PointSure Insurance Services, Inc. (PointSure), and Paladin Managed Care Services, Inc. (PMCS) (collectively, theCompany, we or us). All significant intercompany transactions among these affiliated entities have been eliminated in consolidation. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (GAAP) for interim financial information and pursuant to the instructions to Form 10-Q and Article 10 of Regulation S-X of the Securities Exchange Act of 1934, as amended (the Exchange Act). Accordingly, they do not include all of the information and notes required by GAAP for complete financial statements. The condensed consolidated balance sheet at December 31, 2011 has been derived from the audited financial statements at that date but does not include all of the information and notes required by GAAP for complete financial statements. The 2011 financial statements have been revised to reflect the impact of retrospective adoption on January 1, 2012 of Accounting Standards Update (ASU) 2010-26, Accounting for Costs Associated with Acquiring or Renewing Insurance Contracts . See Note 2.e. for additional disclosure regarding these adjustments. These unaudited condensed consolidated financial statements and notes should be read in conjunction with the audited financial statements and accompanying notes as of and for the year ended December 31, 2011 included in the Company's Annual Report on Form 10-K, which was filed with the U.S. Securities and Exchange Commission (the SEC) on March 5, 2012. In the opinion of management, the unaudited condensed consolidated financial statements include all adjustments (including normal recurring adjustments) necessary to state fairly the financial information set forth therein. Results of operations for the three months ended March 31, 2012 are not necessarily indicative of the results expected for the full fiscal year or for any future period. Certain reclassifications have been made to the prior year's financial statements to conform to classifications used in the current year. 2. Summary of Significant Accounting Policies a. Use of Estimates The preparation of the consolidated financial statements in conformity with GAAP requires management of the Company to make a number of estimates and assumptions relating to the reported amount of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the period. Actual results could differ from those estimates. The Company has used significant estimates in determining unpaid loss and loss adjustment expenses, including losses that have occurred but were not reported to us by the financial reporting date; the amount and recoverability of reinsurance recoverable balances; goodwill and other intangibles; retrospective premiums; earned but unbilled premiums; deferred policy acquisition costs; income taxes; and the valuation and other-than-temporary impairments of investment securities. b. Earnings Per Share The following table provides the reconciliation of basic and diluted weighted average shares outstanding used in calculating earnings per share for the three month periods ended March 31, 2012 and 2011: Three Months Ended March 31, (in thousands) Basic weighted average shares outstanding Weighted average shares issuable upon exercise of outstanding stock options and vesting of nonvested restricted stock  Diluted weighted average shares outstanding -5- SEABRIGHT HOLDINGS, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The effect of including certain shares issuable upon the exercise of outstanding stock options and the vesting of non-vested restricted stock was anti-dilutive for the three month periods ended March 31, 2012 and 2011. Therefore, such shares have been excluded from the calculation of diluted weighted average shares outstanding for these periods. The numbers of such shares excluded for the three month periods ended March 31, 2012 and 2011 were approximately 855,000 and 1,445,000, respectively. c. Stockholder Dividends On March 6, 2012, the Company's Board of Directors declared a quarterly dividend of $0.05 per common share. The dividend was paid on April 13, 2012 to stockholders of record on March 30, 2012. Any future determination to pay cash dividends on the Company's common stock will be at the discretion of its Board of Directors and will be dependent on the Company's earnings; financial condition; operating results; capital requirements; any contractual, regulatory or other restrictions on the payment of dividends by the Company's subsidiaries; and other factors that the Company's Board of Directors deems relevant. d. Other Significant Accounting Policies For a more complete discussion of the Company's significant accounting policies, please see Note 2 to the Company's consolidated financial statements as of and for the year ended December 31, 2011 in Part II, Item 8 of the Company's 2011 Annual Report on Form 10-K filed with the SEC on March 5, 2012. e. Accounting Pronouncements In October 2010, the Financial Accounting Standards Board (the FASB) issued ASU 2010-26, Accounting for Costs Associated with Acquiring or Renewing Insurance Contracts. This ASU allows insurance entities to defer only direct incremental costs associated with successful insurance contract acquisitions or renewals. All other costs related to the acquisition of new or renewal insurance contracts are required to be expensed as incurred. The Company adopted this guidance retrospectively effective January 1, 2012 and has adjusted its previously issued financial information. Adoption of this guidance affected the December 31, 2011 carrying value of deferred policy acquisition costs as follows: December 31, 2011 As Previously Reported Effect of Change As Currently Reported (in thousands) Deferred policy acquisition costs, net $ $ $ The effect of adoption of this new guidance on the consolidated balance sheet as of December 31, 2011 and on stockholders' equity as of December 31, 2010 was as follows: As Previously Reported Effect of Change As Currently Reported (in thousands) December 31, 2011: Deferred policy acquisition costs, net $ $ ) $ Deferred income taxes, net Retained earnings ) Total stockholders' equity ) December 31, 2010: Retained earnings ) Total stockholders' equity ) -6- SEABRIGHT HOLDINGS, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The effect of adoption of this new guidance on the condensed consolidated statement of operations and comprehensive income (loss) for the three months ended March 31, 2011 was as follows: As Previously Reported Effect of Change As Currently Reported (in thousands) Underwriting, acquisition and insurance expenses $ $ $ Income tax expense (benefit) Net income (loss) ) ) Basic earnings (loss) per share ) ) Diluted earnings (loss) per share ) ) 3. Investments The consolidated cost or amortized cost, gross unrealized gains and losses, and estimated fair value of investment securities available for sale at March 31, 2012 and December 31, 2011 were as follows: Cost or A mortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value (in thousands) March 31, 2012: U.S. Treasury securities $ $ $ (8 ) $ Government sponsored agency securities ) Corporate securities ) Taxable municipal securities ) Tax-exempt municipal securities ) Mortgage pass-through securities ) Collateralized mortgage obligations ) Asset-backed securities ) Total investment securities available for sale $ $ $ ) $ December 31, 2011: U.S. Treasury securities $ $ $  $ Government sponsored agency securities  Corporate securities ) Tax-exempt municipal securities (1 ) Mortgage pass-through securities  Collateralized mortgage obligations ) Asset-backed securities ) Total investment securities available for sale $ $ $ ) $ The Company regularly reviews its investment portfolio to evaluate the necessity of recording impairment losses for other-than-temporary declines in the fair value of its investments. A number of criteria are considered during this process including, but not limited to: the current fair value as compared to amortized cost or cost, as appropriate, of the security; the length of time the security's fair value has been below amortized cost or cost; the likelihood that the Company will be required to sell the security before recovery of its cost basis; objective information supporting recovery in a reasonable period of time; specific credit issues related to the issuer; and current economic conditions. The Company has the ability and intent to hold impaired investments to maturity or for a period of time sufficient for recovery of their carrying amount. For the three month periods ended March 31, 2012 and 2011, the Company recognized no other-than-temporary impairment losses related to investments in debt securities. -7- SEABRIGHT HOLDINGS, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The following table presents information about investment securities with unrealized losses at March 31, 2012: Less Than 12 Months 12 Months or More Total Investment Category Aggregate Fair Value Aggregate Unrealized Loss Aggregate Fair Value Aggregate Unrealized Loss Aggregate Fair Value Aggregate Unrealized Loss (in thousands) U.S. Treasury securities $ $ (8 ) $  $  $ $ (8 ) Government sponsored agency securities (1) )   ) Corporate securities )   ) Taxable municipal securities )   ) Tax-exempt municipal securities )   ) Mortgage pass-through securities (2) )   ) Collateralized mortgage obligations (7 ) ) ) Asset-backed securities )   ) Total $ $ ) $ $ ) $ $ ) (1) Government sponsored agency securities are not backed by the full faith and credit of the U.S. Government. (2) Includes adjustable rate mortgage securities. The following table presents information regarding gross realized gains and losses resulting from the sale of investment securities in the three month periods ended March 31, 2012 and 2011: Three Months Ended March 31, (in thousands) Gross realized gains $ $ Gross realized losses ) ) Net realized gains $ $ Proceeds $ $ The related reclassification adjustments in other comprehensive income on the condensed consolidated statements of operations and comprehensive income (loss) were determined by specific identification. The Company had no direct sub-prime mortgage exposure in its investment portfolio as of March 31, 2012 and approximately $9.8 million of indirect exposure to sub-prime mortgages. The following table provides a breakdown of ratings on the bonds in the Company's municipal portfolio as of March 31, 2012: Insured Bonds Uninsured Bonds Total Municipal Portfolio (1) Based On Rating Insured Ratings Underlying Ratings Ratings Overall Ratings (2) Underlying Ratings (in thousands) AAA $ AA+ AA AA- A+ A A- BBB   Pre-refunded (3) Total $ (1) Consists of $291.8 million of tax-exempt municipal bonds and $24.2 million of taxable municipal bonds. (2) Represents insured ratings on insured bonds and ratings on uninsured bonds. (3)These bonds have been pre-refunded by the issuer depositing highly rated government-issued securities into irrevocable trust funds established for payment of principal and interest. -8- SEABRIGHT HOLDINGS, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS As of March31, 2012, the Company had no direct investments in any bond insurer, and the following bond insurer insured more than 10% of the municipal bond investments in the Company's portfolio: Insurer Ratings Average Underlying Bond Rating Bond Insurer Fair Value S&P Moody's (Millions) National Public Finance Guarantee Corporation $ BBB Baa2 AA- The Company does not expect a material impact to its investment portfolio or financial position as a result of the problems currently facing monoline bond insurers. The amortized cost and estimated fair value of fixed income securities available for sale at March 31, 2012, by contractual maturity, are set forth below. Actual maturities may differ from contractual maturities because certain borrowers have the right to call or prepay obligations with or without call or prepayment penalties. Cost or Estimated Amortized Cost Fair Value Maturity (in thousands) Due in one year or less $ $ Due after one year through five years Due after five years through ten years Due after ten years Securities not due at a single maturity date Total fixed income securities $ $ The consolidated amortized cost of investment securities available for sale deposited with various regulatory authorities at March 31, 2012 was $307.4 million. 4. Premiums Direct premiums written totaled $65.2 million and $68.3 million for the three month periods ended March 31, 2012 and 2011, respectively. Premiums receivable consisted of the following at March 31, 2012 and December 31, 2011: March 31, December 31, Current: (in thousands) Premiums receivable $ $ Allowance for doubtful accounts ) ) Premiums receivable, net of allowance $ $ March 31, December 31, Deferred: (in thousands) Premiums receivable $ $ Allowance for doubtful accounts ) ) Premiums receivable, net of allowance $ $ 5. Reinsurance Under reinsurance agreements, the Company cedes various amounts of risk to nonaffiliated insurance companies for the purpose of limiting the maximum potential loss arising from the underlying insurance risks. These reinsurance treaties do not relieve the Company from its obligations to policyholders. -9- SEABRIGHT HOLDINGS, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS On October 1, 2011, the Company entered into reinsurance agreements with nonaffiliated reinsurers wherein it retains the first $0.5 million of each loss occurrence. The next $0.5 million of losses per occurrence (excess of the first $0.5 million of losses per occurrence retained by the Company) are 50% reinsured. Losses in excess of $1.0 million per loss occurrence are fully reinsured through the program limit of $75.0 million per loss occurrence, subject to various deductibles, limitations and exclusions as more fully described in the treaties. The new reinsurance program is effective through September 30, 2012. The ceding rate for the new program decreased approximately 50% from the expiring rate primarily as a result of eliminating coverage for losses between $0.25 million and $0.5 million. The Company had different reinsurance programs in place in periods prior to October 1, 2011, as set forth in Note 8 to the Company's consolidated financial statements as of and for the year ended December 31, 2011 in Part II, Item 8 of the Company's Annual Report on Form 10-K filed with the SEC on March 5, 2012. 6. Unpaid Loss and Loss Adjustment Expenses The following table summarizes the activity in unpaid loss and loss adjustment expense for the three month periods ended March 31, 2012 and 2011: Three Months Ended March 31, (in thousands) Beginning balance: Unpaid loss and loss adjustment expense $ $ Reinsurance recoverables ) ) Net balance, beginning of period Incurred related to: Current period Prior periods 45 Total incurred Paid related to: Current period ) ) Prior periods ) ) Total paid ) ) Net balance, end of period Reinsurance recoverables Unpaid loss and loss adjustment expense $ $ As a result of changes in estimates of insured events in prior periods, unpaid loss and loss adjustment expenses increased by a net amount of $45,000 in the three months ended March 31, 2012. Favorable development of prior year direct loss reserves totaled $11,000 and related to accident year 2011. This favorable development was offset by $56,000 of net adverse development of other amounts such as unallocated loss adjustment expense (ULAE), loss based assessments and losses assumed from National Council on Compensation Insurance (NCCI) residual market pools. 7. Contingencies a.
